Order                                                                            Michigan Supreme Court
                                                                                       Lansing, Michigan

  May 6, 2016                                                                            Robert P. Young, Jr.,
                                                                                                    Chief Justice

                                                                                          Stephen J. Markman
  153094(48)                                                                                   Brian K. Zahra
                                                                                       Bridget M. McCormack
                                                                                             David F. Viviano
                                                                                         Richard H. Bernstein
  MOTOR CITY PAWN BROKERS, INC.,                                                               Joan L. Larsen,
                                                                                                         Justices
           Plaintiff-Appellant,
                                                              SC: 153094
  v                                                           COA: 322459
                                                              Macomb CC: 12-002472-CZ
  CITY OF WARREN,
             Defendant-Appellee.
  ________________________________________/

         On order of the Chief Justice, the motion of the National Pawnbrokers Association
  to participate as amicus curiae and to file an amicus curiae brief is GRANTED. The
  amicus brief submitted on April 13, 2016, is accepted for filing.




                      I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                foregoing is a true and complete copy of the order entered at the direction of the Court.
                                May 6, 2016